Title: To Benjamin Franklin from Jonathan Trumbull, 12 April 1780
From: Trumbull, Jonathan
To: Franklin, Benjamin


Sir!
Lebanon Connecticut. April 12th: 1780
This will be deliver’d to you, by my youngest Son Colo. John Trumbull, whose Ambition of gaining a more extensive knowledge of foreign Nations, leads him to Europe.— I have to beg your notice of Him, while He may remain in Paris, and your Advice and Assistance in whatever He may request.—in fine I wish you to be his patron.—and I assure you, that nothing can give me more pleasure than to hear from you, that his manner of improving his Time.—and his Companions, meet your Approbation.
I have likewise to beg you to give him Credit, in Case of any Accident, as being made a prisoner &c.—and promise the most punctual Attention to his Bills drawn in your favor, for whatever Amount.
Of the News political or military, I cannot give you a better State in writing, than my Son will give in person.— I beg leave therefore to refer you to him, & am Sir, with every sentiment of Respect & Esteem Your most Obedt: Humble servant
Jonth: Trumbull
His Excelly B Franklin Esqr 
Addressed: His Excelly. / Benjamin Franklin Esqr. / Minister Pleni: from the U. States of / America, at the Court of France
